Case 2:19-cv-11661-DPH-DRG ECF No. 29-1 filed 09/27/19   PageID.1450   Page 1 of 33




                    EXHIBIT 1
Case 2:19-cv-11661-DPH-DRG
  Case  1:19-cv-00286-RJJ-PJG ECF
                               ECFNo.
                                   No.29-1   filed
                                       69 filed    09/27/19 PageID.2498
                                                 09/26/19     PageID.1451Page
                                                                           Page
                                                                              1 of2 32
                                                                                    of 33




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


  MELISSA BUCK, et al.,

                 Plaintiffs,
                                                               CASE NO. 1:19-CV-286
  v.
                                                               HON. ROBERT J. JONKER
  ROBERT GORDON, in his official
  Capacity as Director of the Michigan
  Department of Health and Human Services,
  et al.,

              Defendants.
  __________________________________/

                                              OPINION

                                           INTRODUCTION

         This case is not about whether same-sex couples can be great parents. They can. No one in

  the case contests that. To the contrary, St. Vincent has placed children for adoption with same-sex

  couples certified by the State.

         What this case is about is whether St. Vincent may continue to do this work and still profess

  and promote the traditional Catholic belief that marriage as ordained by God is for one man and

  one woman. In 2015, Michigan’s state legislature passed a law designed to ensure it could do just

  that. And when the State was first sued on the issue, the State defended the right of St. Vincent to

  maintain its religious belief while it placed children on a non-discriminatory basis in any home

  approved by the State.

         But that changed in the wake of the 2018 general election. While a candidate for Michigan

  Attorney General, Dana Nessel called the law indefensible. She indicated that she would not

  defend the State’s position in the litigation challenging the law, because she “could not justify
Case 2:19-cv-11661-DPH-DRG
  Case  1:19-cv-00286-RJJ-PJG ECF
                               ECFNo.
                                   No.29-1   filed
                                       69 filed    09/27/19 PageID.2499
                                                 09/26/19     PageID.1452Page
                                                                           Page
                                                                              2 of3 32
                                                                                    of 33




  using the state’s money” to defend “a law whose only purpose is discriminatory animus.” Leading

  up to the campaign, she described proponents of the law as “hate-mongers” who disliked gay

  people more than they cared about children. Candidate Nessel won the election, and shortly after

  taking office, she changed the State’s position toward St. Vincent. Under the Attorney General’s

  current interpretation of Michigan law and the parties’ contracts, St. Vincent must choose between

  its traditional religious belief, and the privilege of continuing to place children with foster and

  adoptive parents of all types.

          Because the record demonstrates that the State’s new position targets St. Vincent’s

  religious beliefs, strict scrutiny applies, and St. Vincent has established a basis for preliminary

  injunctive relief to preserve the status quo while the validity of the State’s new position is tested

  in plenary litigation.

                                            BACKGROUND

          A.      The Parties

          St. Vincent Catholic Charities (“St. Vincent”) is a non-profit, faith-based organization

  based in Lansing, Michigan. (Snoeyink aff., ECF No. 6-1, PageID.228-229.) Its mission is “to

  share the love of Christ by performing the corporal and spiritual works of mercy.” (Id.,

  PageID.229.) St. Vincent focuses on serving children and families and provides a range of services,

  including, without limitation, adoption and foster placement; professional mental health and

  substance abuse counseling; marriage and family counseling; and refugee resettlement. (Id.,

  PageID.228-229.) This case centers on St. Vincent’s adoption and foster placement services.

          Plaintiffs Chad and Melissa Buck have adopted four siblings through St. Vincent. (M. Buck

  aff., ECF No. 6-2, PageID.262.) The Bucks “see fostering and adopting not just as a choice we

  made, but as a ministry and as a calling” based on their Christian beliefs. (Id.) They chose to work



                                                   2
Case 2:19-cv-11661-DPH-DRG
  Case  1:19-cv-00286-RJJ-PJG ECF
                               ECFNo.
                                   No.29-1   filed
                                       69 filed    09/27/19 PageID.2500
                                                 09/26/19     PageID.1453Page
                                                                           Page
                                                                              3 of4 32
                                                                                    of 33




  with St. Vincent “because we were comfortable working with an agency with a religious mission

  to serve children.” (Id.) Melissa Buck notes that St. Vincent “provides ongoing services to our

  family[,]” including by facilitating a monthly parent support group that is the “only parent support

  group for foster parents anywhere in the tri-county area.” (Id., PageID.265.) The group is open to

  any parents, including same-sex couples, and same-sex couples have attended from time to time.

  (Id.) The Bucks have worked with St. Vincent to recruit foster and adoptive families, and they

  sometimes help lead the parent support group. (Id.) Melissa Buck is “aware of many [adoptive and

  foster] families who would not be willing or able to transfer their license to another agency and

  continue adopting or fostering children if St. Vincent were forced to close its foster and adoption

  programs.” (Id., PageID.266-67.)

         Plaintiff Shamber Flore was removed from her birth home when she was five years old

  after years of abuse, neglect, and exposure to drugs, gangs, and prostitution. (Flore aff., ECF No.

  6-3, PageID.272.) St. Vincent placed her and her two siblings with an adoptive family, the Flores.

  (Id.) The Flores “had previously tried to adopt with a state adoptive agency and had a very negative

  experience.” (Id.) They “would not have been able to continue with the adoption process if they

  had not found in St. Vincent a trusted partner and ally.” (Id.) The Flores have adopted sixteen

  children over the past fourteen years. (Id.) Ms. Flore “mentor[s] other foster kids and youth at

  St. Vincent who have dealt with trauma and abuse.” (Id., PageID.273.) She shares her experience

  and “encourage[s] them that they, too, can overcome great hardship and find happiness.” (Id.) If

  St. Vincent had to cease its adoption and foster services, Ms. Flore “would lose the opportunity to

  mentor many of these youth as a volunteer at St. Vincent.” (Id.)

         Defendant Robert Gordon is the Director of Michigan Department of Health and Human

  Services (“MDHHS” or “the Department”), which is the state agency responsible for foster care



                                                   3
Case 2:19-cv-11661-DPH-DRG
  Case  1:19-cv-00286-RJJ-PJG ECF
                               ECFNo.
                                   No.29-1   filed
                                       69 filed    09/27/19 PageID.2501
                                                 09/26/19     PageID.1454Page
                                                                           Page
                                                                              4 of5 32
                                                                                    of 33




  and adoption services. (ECF No. 1, PageID.7.) Defendant Herman McCall is the Executive

  Director of Michigan’s Children’s Services Agency (“CSA”), which is a sub-agency of MDHHS

  that oversees the work of all private child placing agencies. (Id., PageID.8.) Defendant Dana

  Nessel is the Attorney General of the State of Michigan. (Id.) These three Defendants (collectively,

  the “State Defendants” are sued in their official capacities only. Defendant Alex M. Azar is the

  Secretary of the United States Department of Health and Human Services (“HHS”) and is sued in

  his official capacity only. (Id., PageID.8-9.) Defendant HHS is responsible for the promulgation,

  administration, and enforcement of federal regulations challenged in this case. (Id., PageID.9.)

           B.       Michigan’s Foster and Adoption System

           “Michigan has a chronic shortage of foster and adoptive homes.” (ECF No. 6-1,

  PageID.286.) In Michigan, there are “approximately 13,000 children in foster care, about 2,000 of

  whom have a permanency goal of adoption.” (Neitman aff. ECF No. 34-5, PageID.971.) MDHHS

  administers the State of Michigan’s Foster Care and Adoption Services programs as the Title IV-E

  agency in Michigan. (Goad aff., ECF No. 34-2. PageID.966.) MDHHS “holds 137 contracts with

  57 private child placing agencies, or CPAs, to provide foster care or adoption services throughout

  Michigan.” (Id.)1 MDHHS not only contracts with CPAs to provide foster and adoption services

  but also is itself a CPA that may provide foster care services. (Id., PageID.967.) Most adoption

  services in Michigan are privatized. (Id.) St. Vincent provides both foster and adoption services in

  Michigan under contracts with the State. “[I]n the last four fiscal years, St. Vincent has served an

  average of 74 children in its foster care program every year, and through its work over 100

  adoptions for foster children were finalized.” (Snoeyink aff., ECF No. 6-1, PageID.228.)



  1
    Elsewhere the record states that the State contracts with over 90 private agencies to provide foster and adoptive
  support. (Snoeyink aff., ECF No. 6-1, PageID.232.) This potential factual inconsistency does not affect the preliminary
  injunction analysis, and the Court is making no findings of fact in this Opinion.

                                                            4
Case 2:19-cv-11661-DPH-DRG
  Case  1:19-cv-00286-RJJ-PJG ECF
                               ECFNo.
                                   No.29-1   filed
                                       69 filed    09/27/19 PageID.2502
                                                 09/26/19     PageID.1455Page
                                                                           Page
                                                                              5 of6 32
                                                                                    of 33




         To become a foster or adoptive parent in Michigan, a person or couple must first obtain a

  license from the State. Private CPAs not only place children in licensed foster and adoptive homes,

  but also assist prospective foster or adoptive parents in applying to the State for licensure. As part

  of the application process, a CPA performs a home evaluation of the prospective parent or parents

  that includes a written assessment and a recommendation that a license be granted or denied. Based

  partly on the CPA’s recommendation, the State itself decides whether to license the prospective

  foster or adoptive parent.

         MDHHS establishes the criteria to consider in performing a home evaluation. (Neitman

  aff., ECF No. 34-3, PageID.973.) Factors for consideration include, without limitation, the

  “’[s]trengths and weaknesses’ of the parents and the ‘[s]trengths of the relationship’ between the

  couple[;] …. marital and family status and history, including current and past level of family

  functioning and relationships, parenting skills and childrearing techniques, values and the role of

  religion in the family.” (Id.) A home evaluation entails “an exhaustive review of the family’s

  eligibility” that includes an assessment of “the relationships between all the adults living in the

  home[.]” (Snoeyink aff., ECF No. 6-1, PageID.229-30.) The State’s required home evaluation

  form spans twelve pages. (Id., Ex. A, PageID.241-253.) The form calls for subjective as well as

  objective determinations. For example, the evaluating CPA must describe for each adult member

  of the household “strengths and weaknesses, worker’s assessment in addition to what the applicant

  tells you.” (Id., PageID.245.) Similarly, the form asks the evaluating CPA to describe “marital and

  family status and history” and to include as to the current relationship “strengths of relationship,

  areas of work or attention …. level of satisfaction, stability.” (Id., PageID.246.) For each child

  living in the home, the form asks the evaluating CPA to interview the child and describe the

  “[w]orker’s assessment of the child’s adjustment, development, special needs, relationships with



                                                    5
Case 2:19-cv-11661-DPH-DRG
  Case  1:19-cv-00286-RJJ-PJG ECF
                               ECFNo.
                                   No.29-1   filed
                                       69 filed    09/27/19 PageID.2503
                                                 09/26/19     PageID.1456Page
                                                                           Page
                                                                              6 of7 32
                                                                                    of 33




  parents and their significant others, and other strengths and weaknesses.” (Id.) The evaluating CPA

  must note whether “anyone in the household [has] a physical or mental health diagnosis or

  condition that would make care of the child difficult” and, if so, “describe how it may affect the

  care of a child.” (Id., PageID.247.) The form asks the evaluating CPA to make a recommendation

  regarding licensure and to detail “[i]ssues to be considered in making placements.” (Id.,

  PageID.251.)

           St. Vincent states that “as a Catholic organization, [it] cannot provide a written

  recommendation to the State evaluating and endorsing a family situation that would conflict with

  [its] religious beliefs.” (ECF No. 6-1, PageID.231.) “St. Vincent cannot provide written

  recommendations and endorsements of unmarried or LGBTQ couples consistent with its Catholic

  mission. Nor does St. Vincent want to send the State written recommendations that all unmarried

  or LGBTQ couples who come to it are unsuitable for adoption.” (Id.) When an unmarried or

  LGBTQ couple approaches St. Vincent to assist in the foster or adoption certification process,

  St. Vincent simply refers the couple to other agencies that can help. St. Vincent provides the

  prospective unmarried or LGBTQ couple with “written information on the State’s website and

  contact information for a list of other local adoption or foster care service providers” willing and

  able to assist the family. (Id., PageID.235.) Thus, “St. Vincent stands aside and allows other

  qualified agencies to make recommendations on behalf of unmarried or LGBTQ couples.” (Id.)

  Historically, the State of Michigan has permitted St. Vincent to refer prospective parents to other

  agencies if St. Vincent’s sincerely held religious beliefs prevented it from assisting with the

  certification and licensing recommendation process.2



  2
    Ms. Snoeyink avers that “[p]rivate agencies in Michigan have always been able to refer families to other agencies
  (or return a referral to DHHS) for a variety of other reasons,” such as “(1) the family may live further away than the
  agency would like to drive for home visits, so they refer them to a closer agency, (2) the agency already has a waiting

                                                            6
Case 2:19-cv-11661-DPH-DRG
  Case  1:19-cv-00286-RJJ-PJG ECF
                               ECFNo.
                                   No.29-1   filed
                                       69 filed    09/27/19 PageID.2504
                                                 09/26/19     PageID.1457Page
                                                                           Page
                                                                              7 of8 32
                                                                                    of 33




           St. Vincent does not prevent any couples, same-sex or otherwise, from fostering or

  adopting. (Id., Page ID.235.) To the contrary, same-sex couples “certified through different

  agencies have been able to adopt children in St. Vincent’s care in the past” using the Michigan

  Adoption Resource Exchange (“MARE”) process. (Id., PageID.235-36.) MARE’s website

  “includes information about all children currently seeking adoption in the State[,] … [and] families

  certified by any of the numerous private child placing agencies in Michigan are allowed to adopt

  every child on MARE’s website – no family is disqualified from adopting a child based solely on

  the agency with which they work.” (Id., PageID.236.) Through this process, any certified adoptive

  family, whether a same-sex couple or otherwise, may adopt children in St. Vincent’s care. (Id.,

  PageID.235-36.)3 St. Vincent “immediately places all children within its care on MARE.”

  (Snoeyink aff., ECF No. 42-4, PageID.1662.)

           C.        Contracts and Funding

           The present contract for adoption services (the “adoption contract” or “contract”) between

  the State of Michigan and St. Vincent became effective on October 1, 2016 and has a termination

  date of September 30, 2019.4 Under the heading “Compliance Requirements,” the adoption

  contract states:

           c.     The Contractor shall comply with the MDHHS non-discrimination
           statement:

                Michigan Department of Health and Human Services (MDHHS) will not
                discriminate against any individual or group because of race, sex, religion,


  list, (3) the family has not been satisfied with the agency’s services, and (4) the family is looking for a specific type
  of child not currently in that agency’s care.” (Id., PageID.238.)
  3
    St. Vincent notes that it “happily serves both LGBTQ individuals and children” in a variety of ways. (Id.,
  PageID.231.) For example, St. Vincent serves LGBTQ children in its foster program and group home, and St. Vincent
  welcomes LGBTQ couples at the parent support group it facilitates. (Id.)
  4
    The adoption services contract between the State and St. Vincent, as amended, may be viewed in its entirety as part
  of the public record in Dumont v. Gordon, Case No. 2:17-cv-13080 (E.D. Mich. Sept. 20, 2017) (ECF Nos. 16-2,
  16-10).

                                                             7
Case 2:19-cv-11661-DPH-DRG
  Case  1:19-cv-00286-RJJ-PJG ECF
                               ECFNo.
                                   No.29-1   filed
                                       69 filed    09/27/19 PageID.2505
                                                 09/26/19     PageID.1458Page
                                                                           Page
                                                                              8 of9 32
                                                                                    of 33




                age, national origin, color, height, weight, marital status, gender identity
                or expression, sexual orientation, political beliefs or disability.

                The above statement applies to all MDHHS supervised children, and to all
                applications filed for adoptions of MDHHS supervised children, including
                MDHHS supervised children assigned to a contracted agency.

  (ECF No. 6-12, PageID.352.)5

            Under the same heading, “Compliance Requirements,” the adoption services contract

  states:

             e.    Under 1973 PA 116, as amended by 2015 PA 53, the Contractor has
             the sole discretion to decide whether or not to accept a referral from MDHHS.
             Nothing in this Agreement limits or expands the application of the Public
             Act.
                   Adoption referrals are initiated by MDHHS. Contractors may not
             transfer adoption cases to another child placing agency. After acceptance of
             an adoption referral, the Contractor may not transfer the case back to the
             Department, except upon the written approval of the County Director, the
             Children’s Services Agency Director, or the Deputy Director.

  (ECF No. 6-12, PageID.352.)

            The present contract for foster services (the “foster contract” or the “contract”) between

  the State of Michigan and St. Vincent became effective on October 1, 2018 and terminates on

  September 30, 2021. (ECF No. 6-9, PageID.323.) The foster contract states that

            [e]xcept as provided in subsection (h), the Contractor shall comply with the
            following requirements: …. The Contractor shall comply with the MDHHS
            non-discrimination statement:

                Michigan Department of Health and Human Services (MDHHS) will not
                discriminate against any individual or group because of race, sex, religion,
                age, national origin, color, height, weight, marital status, gender identity
                or expression, sexual orientation, political beliefs, or disability.

                The above statement applies to all licensed and unlicensed caregivers and
                families and/or relatives that could potentially provide care or are
                currently providing care for MDHHS supervised children, including
                MDHHS supervised children assigned to a contracted agency.

  5
   The language quoted here is modified to reflect Amendment No. 1, which appears in Dumont at ECF No. 16-10,
  PageID.338-39.

                                                      8
Case 2:19-cv-11661-DPH-DRG
   Case 1:19-cv-00286-RJJ-PJGECF
                              ECFNo.
                                  No.29-1   filed09/26/19
                                       69 filed   09/27/19 PageID.2506
                                                            PageID.1459 Page
                                                                          Page 1032
                                                                             9 of of 33




   (ECF No. 34-7, PageID.1047-48.)6 Subsection (h) provides

           Under 1973, PA116, as amended by 2015 PA53, the Contractor has the sole
           discretion to decide whether to accept or not accept a referral from MDHHS.
           Nothing in this Agreement limits or expands the application of this Public Act.

   (Id., PageID.1049.)

           The foster contract also states that

           [i]f MDHHS makes a referral to a child placing agency for foster care case
           management services pursuant to a contract with the child placing agency, the
           child placing agency must accept or decline the referral within one hour of
           receipt of the referral….After acceptance of a foster care referral, the
           Contractor may not refer the case back to the Department except for the reasons
           outlined in the Children’s Foster Care Manual (“FOM”) or upon the written
           approval of the County Director, the Children’s Services Agency Director, or
           the Deputy Director.

   (ECF No. 6-9, PageID.323.)

           Michigan pays private CPAs, including St. Vincent, for providing foster and adoptive

   placements “using a mix of state and federal funds, including funds from Title IV-E and Temporary

   Assistance for Needy Families block grants.” (ECF No. 6-1, PageID.232.) Michigan generally

   pays a per diem to the agency overseeing a foster placement only after the CPA places the child

   with a licensed family. (Id.) For most adoptions from foster care, “the State makes payments to

   the agency as part of the foster care system in pre-adoptive placements, and makes a lump-sum

   payment to the agency after the adoption is complete.” (Id., PageID.232-33) According to

   St. Vincent, “[p]rivate agencies generally do not bill the State, nor are they compensated, for

   performing home studies for prospective foster or adoptive parents.” (Id., PageID.233.) Subject to




   6
     The foster contract in the record (ECF No. 34-7) is an amended version of the foster contract that became effective
   in 2014 and expired on September 30, 2017. No one has disputed that the same language appears in the foster contract
   having an effective period from October 1, 2018 – September 30, 2021.

                                                            9
Case 2:19-cv-11661-DPH-DRG
  Case  1:19-cv-00286-RJJ-PJG ECF
                               ECFNo.
                                   No.29-1   filed
                                       69 filed    09/27/19 PageID.2507
                                                 09/26/19     PageID.1460Page
                                                                           Page
                                                                              10 11 of 33
                                                                                 of 32



   a narrow exception,7 St. Vincent itself “pays for home studies, assessments, and its general

   recruitment with private funds in a cost center that is kept separate from the funding provided by

   the State for other child welfare activities.” (ECF No. 6-1, PageID.233)

            D.         Michigan Legislation

            Both the adoption and foster contracts refer explicitly to “1973, PA 116, as amended by

   2015 PA 53,” codified as MICH. COMP. L. § 722.124e and § 722.124f (the “2015 statute or “2015

   law”). In enacting the 2015 law, the Michigan legislature noted, “It is the intent of the legislature

   to protect child placing agencies’ free exercise of religion protected by the United States

   constitution and the state constitution of 1963. This amendatory act is not intended to limit or deny

   any person’s right to adopt a child or participate in foster care.” MICH. COMP. L. § 722.124e,

   Historical and Statutory Note. The 2015 statute itself states,

            (1)        The legislature finds and declares all of the following:

                  (a)       When it is necessary for a child in this state to be placed with
                  an adoptive or foster family, placing the child in a safe, loving, and
                  supportive home is a paramount goal of this state.

                  ….

                     (c)      Having as many possible qualified adoption and foster parent
                  agencies in this state is a substantial benefit to the children of this state
                  who are in need of these placement services and to all of the citizens of
                  this state because the more qualified agencies taking part in this process,
                  the greater the likelihood that permanent child placement can be achieved.

                     (d)    As of the effective date of the [legislation], the adoption and
                  foster care licensees of this state represent a broad spectrum of
                  organizations and groups, some of which are faith based and some of
                  which are not faith based.

                     (e)    Private child placing agencies, including faith-based child
                  placing agencies, have the right to free exercise of religion under both the
                  state and federal constitutions. Under well-settled principles of

   7
     “In exceptional circumstances, the state has unique contracts it provides where it does pay agencies specifically for
   licensing a relative for a kincare placement.” (Id., PageID.233, PageID.254-59.)

                                                            10
Case 2:19-cv-11661-DPH-DRG
  Case  1:19-cv-00286-RJJ-PJG ECF
                               ECFNo.
                                   No.29-1   filed
                                       69 filed    09/27/19 PageID.2508
                                                 09/26/19     PageID.1461Page
                                                                           Page
                                                                              11 12 of 33
                                                                                 of 32



             constitutional law, this right includes the freedom to abstain from conduct
             that conflicts with an agency’s sincerely held religious beliefs.

             ….

                (g)     Children and families benefit greatly from the adoption and
             foster care services provided by faith-based and non-faith-based child
             placing agencies. Ensuring that faith-based child placing agencies can
             continue to provide adoption and foster care services will benefit the
             children and families who receive publicly funded services.

                (h)     Under well-established department contracting practices, a
             private child placing agency does not receive public funding with respect
             to a particular child or particular individuals referred by the department
             unless that agency affirmatively accepts the referral.

         (2)     To the fullest extent permitted by state and federal law, a child placing
         agency shall not be required to provide any services if those services conflict
         with, or provide any services under circumstances that conflict with, the child
         placing agency’s sincerely held religious beliefs contained in a written policy,
         statement of faith, or other document adhered to by the child placing agency.

         (3)     To the fullest extent permitted by state and federal law, the state or local
         unit of government shall not take an adverse action against a child placing
         agency on the basis that the child placing agency has declined or will decline
         to provide any services that conflict with, or provide any services under
         circumstances that conflict with, the child placing agency’s sincerely held
         religious beliefs contained in a written policy, statement of faith, or other
         document adhered to by the child placing agency.

         (4)      If a child placing agency declines to provide any services under
         subsection (2), the child placing agency shall provide in writing information
         advising the applicant of the department’s website, the Michigan adoption
         resource exchange or similar subsequently utilized websites, and a listing of
         adoption or foster care service providers with contact information and shall do
         at least 1 of the following:

                       (a)      Promptly refer the applicant to another child placing
             agency that is willing and able to provide the declined services.

                       (b)  Promptly refer the applicant to the webpage on the
             department’s website that identifies other licensed child placement
             agencies.
   ….




                                                    11
Case 2:19-cv-11661-DPH-DRG
  Case  1:19-cv-00286-RJJ-PJG ECF
                               ECFNo.
                                   No.29-1   filed
                                       69 filed    09/27/19 PageID.2509
                                                 09/26/19     PageID.1462Page
                                                                           Page
                                                                              12 13 of 33
                                                                                 of 32



          (6)    If a child placing agency declines to provide any services under
          subsection (2), the child placing agency’s decision does not limit the ability of
          another child placing agency to provide those services.

          (7)      For the purpose of this section:

                           (a)    “Adverse action” includes, but is not limited to, denying
                a child placing agency’s application for funding, refusing to renew the
                child placing agency’s funding, canceling the child placing agency’s
                funding, declining to enter into a contract with the child placing agency,
                refusing to renew a contract with the child placing agency, canceling a
                contract with the child placing agency, declining to issue a license to the
                child placing agency, refusing to renew the child placing agency’s license,
                canceling the child placing agency’s license, taking an enforcement action
                against a child placing agency, discriminating against the child placing
                agency in regard to participation in a government program, and taking any
                action that materially alters the terms or conditions of the child placing
                agency’s funding, contract, or license.

                           (b)    “Services” include any service that a child placing
                agency provides, except foster care case management and adoption
                services provided under a contract with the department.

   MICH. COMP. L. § 722.124e.

          St. Vincent’s executive director testified before the legislature in support of the legislation.

   After the enactment of the 2015 statute, MDHHS updated its adoption services master contracts

   “to reflect changes to state law that permit a private agency to decline to serve an individual based

   on the agency’s religious beliefs.” (Bladen memorandum, ECF No. 6-14, PageID.372.)

          E.       Dumont Litigation

          In 2017, the ACLU on behalf of two same-sex couples sued MDHHS for allowing

   St. Vincent to refer prospective parents to other agencies for assistance if St. Vincent’s sincerely

   held religious beliefs prevented it from assisting with the certification and licensing

   recommendation process. Dumont v. Gordon, Case No. 2:17-cv-13080 (E.D. Mich. Sept. 20,

   2017). Amici curiae in this case were plaintiffs in the Dumont case. The State initially defended




                                                      12
Case 2:19-cv-11661-DPH-DRG
  Case  1:19-cv-00286-RJJ-PJG ECF
                               ECFNo.
                                   No.29-1   filed
                                       69 filed    09/27/19 PageID.2510
                                                 09/26/19     PageID.1463Page
                                                                           Page
                                                                              13 14 of 33
                                                                                 of 32



   the suit, invoking the 2015 statute in support of its position.8 But that changed after the general

   election in November of 2018, when new leaders assumed power in Michigan. During her

   campaign for Attorney General, Defendant Nessel asserted that there was “no viable defense” for

   the statutes enacted under 2015 PA53 and that the 2015 statutes’ “only purpose is discriminatory

   animus.” Ed White, Dem AG candidate: Adoption law discriminates against gays, Associated

   Press (Sept. 27, 2018), https://apnews.com/a1fc021e8e2e4b3b829586ba56ad9c07 (last visited

   September 4, 2019). According to the same article, Defendant Nessel indicated that she would not

   be inclined to defend the Dumont lawsuit against MDHHS, because she “could not justify using

   the state’s money defending a law whose only purpose is discriminatory animus.” (Id.)9

            The ACLU and the State announced a settlement in the Dumont litigation in March 2019,

   and the Court granted a motion for stipulated dismissal. The Court dismissed the plaintiffs’ claims

   against the State “with prejudice pursuant to the terms of the Settlement Agreement.” The Court

   retained jurisdiction over the enforcement of the Settlement Agreement under Kokkonen v.

   Guardian Life Ins. Co. of Am., 511 U.S. 375 (1994), and its progeny. (ECF No. 31-6, PageID.746-

   47.) The Court was not asked to approve or disapprove the terms of settlement. Nor did the Court

   reach a final merits determination one way or the other on the issues.

            Among other things, the Settlement Agreement provides:

                     Unless prohibited by law or court order:


   8
     Plaintiffs St. Vincent, Chad and Melissa Buck, and Shamber Flore were granted leave to intervene in the Dumont
   case on the side of the State defendants in that case.
   9
     In 2015, before her election, Defendant Nessel reportedly said of PA 53 “[t]hese types of laws are a victory for the
   hate mongers but again a disaster for the children and the state.” Fox 2 Detroit, Opponents say adoption bill
   discriminates against gays and lesbians (Mar. 4, 2015, 5:34 p.m.), http://www.fox2detroit.com/news/opponents-say-
   adoption-bill-discriminates-against-gays-and-lesbians (last visited September 4, 2019). Another article describes her
   as stating, “If you are a proponent of this type of bill, you honestly have to concede that you just dislike gay people
   more than you care about the needs of foster kids.” Rick Pluta, Faith-based adoption bills headed to House floor,
   Michigan Radio NPR (Mar. 4, 2015), https://www michiganradio.org/post/faith-based-adoption-bills-headed-house-
   floor (last visited September 4, 2019).


                                                            13
Case 2:19-cv-11661-DPH-DRG
  Case  1:19-cv-00286-RJJ-PJG ECF
                               ECFNo.
                                   No.29-1   filed
                                       69 filed    09/27/19 PageID.2511
                                                 09/26/19     PageID.1464Page
                                                                           Page
                                                                              14 15 of 33
                                                                                 of 32



                 a.     The Department shall continue including in Contracts, and shall
              continue requiring all Contractors to include in Subcontracts, the Non-
              Discrimination provision, or a materially and substantially similar
              provision….

                b.      For the avoidance of doubt, policies and practices prohibited
              under the Non-Discrimination Provision include, without limitation,

                         i.      turning away or referring to another contracted CPA an
              otherwise potentially qualified LGBTQ individual or same-sex couple that
              may be a suitable foster or adoptive family for any child accepted by the
              CPA for services under a Contract or a Subcontract;
                 ….
                         iii.    refusing to perform a home study or process a foster
              care licensing application or an adoption application for an otherwise
              potentially qualified LGBTQ individual or same-sex couple that may be a
              suitable foster or adoptive family for any child accepted by the CPA for
              services under a Contract or a Subcontract; and
                 ….

                 d.     The Department shall require all Contractors to enforce the
              Non-Discrimination provision or Similar Provision against a CPA that the
              Contractor or the Department determines is in violation of, or is unwilling
              to comply with, such provisions … up to and including termination of the
              Subcontracts … including without limitation:

                         i.      In the event a CPA refuses to comply with the Non-
              Discrimination Provision or Similar Provision within a reasonable time
              after notification by the Contractor or the Department of a Subcontract
              Violation, the Department will require the Contractor to terminate the
              CPA’s Subcontracts.”

   (ECF No. 31-5, PageID.719-720.)

         In a public statement (the “Summary Statement”) summarizing the Settlement Agreement,

   the State explains that “a significant portion of funding” for the State’s foster care case

   management and adoption services comes from the federal Title IV-E program. Michigan

   Government,    Summary     Statement    of   Dumont      v.   Gordon    Settlement       Agreement,

   https://www.michigan.gov/documents/ag/03.22.19_FINAL_Dumont_settlement_summary_6500

   97 7.pdf. Citing 45 C.F.R. 75.300(c), the Summary Statement notes that “as a condition of



                                                  14
Case 2:19-cv-11661-DPH-DRG
  Case  1:19-cv-00286-RJJ-PJG ECF
                               ECFNo.
                                   No.29-1   filed
                                       69 filed    09/27/19 PageID.2512
                                                 09/26/19     PageID.1465Page
                                                                           Page
                                                                              15 16 of 33
                                                                                 of 32



   receiving these federal funds, the United States Department of Health and Human Services

   requires that states’ Title IV-E-funded programs prohibit discrimination on the basis of sexual

   orientation or gender identity.” (Id.) The Summary Statement explains that “in compliance with

   this federal requirement, MDHHS contracts mandate that, except for an agency’s sole discretion

   to decide whether to accept a referral from MDHHS, all agencies must comply with MDHHS’s

   non-discrimination statement when providing state-contracted services.” (Id.)10 The Summary

   Statement posits that if an agency accepts an MDHHS referral of a child for foster or adoption

   services, the agency relinquishes the “discretion to refuse to provide the accepted child or

   individual with state-contracted foster care case management or adoption services that conflict

   with its sincerely held religious beliefs” and remains subject to “the terms of the agency’s contract

   with the State expressly prohibit[ing] discrimination in the provision of these contracted services.”

   (Id.) According to the Summary Statement, prohibited discriminatory conduct includes, without

   limitation, “refusing to perform a home study or process a foster care licensing application or an

   adoption application for an otherwise potentially qualified LGBTQ individual or same-sex couple

   that may be a suitable foster or adoptive family for any child accepted by the agency for contracted

   services.” (Id.)

           The Department of Attorney General “determined that MDHHS may be subject to liability

   on [the Dumont] Plaintiffs’ claims” and “strongly recommended resolving the case on terms that

   are consistent with the law and existing agency contracts[.]” (Id.) The Summary Statement points

   out that on the dates that St. Vincent referred the Dumont plaintiffs elsewhere for certification and

   recommendation services, St. Vincent “was providing foster care case management services or



   10
      The exception is based the statutory provision in MICH. COMP. L. 722.124e(h) that “an agency does not receive
   public funding with respect to a particular child or particular individual referred by MDHHS unless the agency
   affirmatively accepts the referral.” (Id.)

                                                         15
Case 2:19-cv-11661-DPH-DRG
  Case  1:19-cv-00286-RJJ-PJG ECF
                               ECFNo.
                                   No.29-1   filed
                                       69 filed    09/27/19 PageID.2513
                                                 09/26/19     PageID.1466Page
                                                                           Page
                                                                              16 17 of 33
                                                                                 of 32



   adoption services for one or more children for whom the agency had accepted an MDHHS

   referral.” (Id.) No exception applied, because “Plaintiffs were not seeking direct-placement or

   private adoption services, and they did not approach the agencies through an MDHHS referral that

   the agencies could accept or reject under existing state law.” (Id.) The Summary Statement

   concludes that “consequently, [St. Vincent] was contractually prohibited from discriminating

   against Plaintiffs as potential qualified foster care or adoptive families for any child for whom the

   agencies were providing services under contract with MDHHS.” (Id.) Under the State’s new

   position, St. Vincent was no longer permitted based on its religious beliefs to refer unmarried and

   same-sex couples to other agencies for certification review and assistance, even though it was

   continuing to make non-discriminatory placements for all the children for whom it had accepted

   referrals.

           The Summary Statement emphasizes that the Settlement Agreement provides that MDHHS

   will “maintain federally required non-discrimination provisions in its foster care and adoption

   agency contracts” and that “settling the Dumont litigation on the terms of the settlement agreement

   “allows MDHHS to avoid liability on Plaintiffs’ claims and remain compliant with federal and

   state law.” (Id.)

           F.      MDHHS Enforcement

           An MDHHS Communication Issuance regarding the Dumont settlement notifies recipients,

   including St. Vincent, of requirements under the Settlement Agreement. (ECF No. 42-2.) The

   Communication Issuance advises that the Settlement Agreement requires the MDHHS to

   “investigate reports of alleged non-compliance with the non-discrimination provision” and to

   “[i]nitiate contract action when violations occur or when an agency expresses unwillingness to

   comply.” (Id., PageID.1574.) The Communications Issuance reiterates that “policies and practices



                                                    16
Case 2:19-cv-11661-DPH-DRG
  Case  1:19-cv-00286-RJJ-PJG ECF
                               ECFNo.
                                   No.29-1   filed
                                       69 filed    09/27/19 PageID.2514
                                                 09/26/19     PageID.1467Page
                                                                           Page
                                                                              17 18 of 33
                                                                                 of 32



   prohibited under the non-discrimination provision include, among others: … [r]efusing to perform

   a home study or process a foster care licensing application or an adoption application for an

   otherwise potentially qualified LGBTQ individual or same-sex couple that may be a suitable foster

   or adoptive family for any child accepted by the CPA for services under a contract or a

   subcontract.” (Id.)

          After the filing of the Dumont litigation, the MDHHS opened an investigation into

   allegations that St. Vincent was not complying with the non-discrimination provision. (Neitman

   aff., ECF No. 34-3, PageID.976.) MDHHS has not finalized its investigation of St. Vincent due to

   the present lawsuit. (Id., PageID.978.) The State says that after completing the investigation, if a

   violation is found, “St. Vincent would have the opportunity to complete a corrective action plan

   demonstrating how it would achieve compliance.” (Id.) If St. Vincent elects not to comply, “the

   Department could take licensing and/or contract action.” (Id.) St. Vincent anticipates that the

   MDHHS will terminate or decline to renew the foster and adoption contracts unless St. Vincent

   agrees to perform home studies and provide written evaluations and recommendations for same-

   sex couples who wish to apply for certification. If unable to partner with the State, “St. Vincent

   would not be able to continue its adoption and foster programs … either legally or financially.”

   (Snoeyink aff., ECF No. 6-1, PageID.237.)

          G.      Current Proceedings

          St. Vincent, the Bucks, and Ms. Flore filed this lawsuit on April 15, 2019. Plaintiffs claim

   that: (1) Defendants have violated the Free Exercise Clause of the First Amendment by “adopting

   a policy requiring the State to discriminate against child placing agencies with religious objections

   to same-sex marriage” and granting individualized exemptions from child placing agency

   requirements selectively (Complaint, ECF No. 1, PageID.42-46 ); (2) Defendants have violated



                                                    17
Case 2:19-cv-11661-DPH-DRG
  Case  1:19-cv-00286-RJJ-PJG ECF
                               ECFNo.
                                   No.29-1   filed
                                       69 filed    09/27/19 PageID.2515
                                                 09/26/19     PageID.1468Page
                                                                           Page
                                                                              18 19 of 33
                                                                                 of 32



   the Free Speech Clause of the First Amendment by “conditioning St. Vincent’s license, its

   contracts with MDHHS, and the ongoing ability to engage in the religious exercise of helping

   children in need, on St. Vincent’s willingness to make [affirmative statements that contradict

   St. Vincent’s religious beliefs];” (3) Defendants have retaliated against Plaintiffs for protected

   speech and religious exercise, in violation of the Free Exercise and Free Speech clauses of the First

   Amendment; (4) Defendants have violated the Free Exercise and Establishment Clauses of the

   First Amendment by applying laws in a manner that selectively penalizes Plaintiffs for their

   religious beliefs; (5) Defendants have violated the Equal Protection Clause of the Fourteenth

   Amendment by penalizing Plaintiffs because of their religious beliefs while allowing contractors

   espousing contrary religious beliefs to maintain contractual relationships with the State; and (6)

   Defendants have violated the RFRA by enforcing federal law in a manner that substantially

   burdens Plaintiffs’ sincere religious exercise without a compelling government interest and

   through a means more restrictive than necessary to achieve the stated interest.

          Plaintiffs now seek a preliminary injunction that would (1) enjoin State Defendants from

   terminating or suspending performance of their contracts with St. Vincent, or declining to renew

   the contracts or taking other adverse action against St. Vincent “for engaging in protected speech

   and religious exercise, including continuing to refer couples to other agencies when St. Vincent

   cannot assist those couples due to its religious beliefs”; and (2) enjoin Defendant Azar from “taking

   any enforcement action under 45 CFR 75.300(c) based upon St. Vincent’s protected speech and

   religious exercise or upon Michigan’s actions to accommodate such protected speech and religious

   exercise.” The Federal and State Defendants seek dismissal under Rule 12(b)(2) and 12(b)(6). The

   motions are fully briefed, and the Court has heard oral argument on the motions. The Court

   addresses the motions in turn.



                                                    18
Case 2:19-cv-11661-DPH-DRG
  Case  1:19-cv-00286-RJJ-PJG ECF
                               ECFNo.
                                   No.29-1   filed
                                       69 filed    09/27/19 PageID.2516
                                                 09/26/19     PageID.1469Page
                                                                           Page
                                                                              19 20 of 33
                                                                                 of 32



                                  LEGAL STANDARDS AND DISCUSSION

   1.     Motion for Preliminary Injunction

          “The purpose of a preliminary injunction is simply to preserve the status quo” until a trial

   on the merits can be held. United States v. Edward Rose & Sons, 384 F.3d 258, 261 (6th Cir. 2004).

   Accordingly, “findings of facts and conclusions of law made by a district court in granting a

   preliminary injunction are not binding at a trial on the merits.” Id. (citing University of Texas v.

   Camenisch, 451 U.S. 390, 395 (1981)). To determine whether a preliminary injunction is

   warranted, a district court considers: “(1) whether the movant has a strong likelihood of success

   on the merits; (2) whether the movant would suffer irreparable injury absent the injunction; (3)

   whether the injunction would cause substantial harm to others; (4) whether the public interest

   would be served by the issuance of an injunction.” Hall v. Edgewood Partners Ins. Center, Inc.,

   878 F.3d 524, 526 (6th Cir. 2017) (quotation omitted). “As long as there is some likelihood of

   success on the merits, these factors are to be balanced, rather than tallied.” Id.

          A.      Likelihood of Success

          Plaintiffs have established a likelihood of success on the merits. The record supports a

   determination that strict scrutiny applies to the Free Exercise claim. Supreme Court cases

   “establish the general principle that a law that is neutral and of general applicability need not be

   justified by a compelling interest even if the law has the incidental effect of burdening a particular

   religious practice.” Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 531

   (1993) (citing Employment Div., Dept. of Human Resources of Oregon v. Smith, 494 U.S. 872

   (1990)). But this general rule “comes with an exception. If the law appears to be neutral and

   generally applicable on its face, but in practice is riddled with exemptions or worse is a veiled

   cover for targeting a belief or a faith-based practice, the law satisfies the First Amendment only if



                                                     19
Case 2:19-cv-11661-DPH-DRG
  Case  1:19-cv-00286-RJJ-PJG ECF
                               ECFNo.
                                   No.29-1   filed
                                       69 filed    09/27/19 PageID.2517
                                                 09/26/19     PageID.1470Page
                                                                           Page
                                                                              20 21 of 33
                                                                                 of 32



   it ‘advance[s] interests of the highest order and [is] narrowly tailored in pursuit of those interests.’”

   Ward v. Polite, 667 F.3d 727, 738 (quoting Lukumi, 508 U.S. at 546). Evidence to consider in

   determining whether a law or regulation is neutral and of general applicability include, among

   others, “the historical background of the decision under challenge, the specific series of events

   leading to the enactment or official policy in question, and the legislative or administrative history,

   including contemporaneous statements made by members of the decisionmaking body.” Lukumi,

   508 U.S. at 540. The exception applies here because the historical background, specific series of

   events, and statements of Defendant Nessel all point toward religious targeting.

           The history of this case, the Dumont litigation, the Michigan Legislature’s enactment of

   2015 PA53, the 2018 campaign for Michigan Attorney General and General Nessel’s statements

   create a strong inference that the State’s real target is the religious beliefs and confessions of

   St. Vincent, and not discriminatory conduct. St. Vincent has never prevented a same-sex couple

   from fostering or adopting a child. St. Vincent has actually placed children through the MARE

   system with same-sex adoptive parents. And St. Vincent provides parenting support groups at

   which same-sex parents are welcome and, in fact, attend. This is non-discriminatory conduct

   consistent with everything the State says it is trying to promote.

           The State is willing to prevent St. Vincent from doing all this in the future simply because

   St. Vincent adheres to its sincerely held religious belief that marriage is an institution created by

   God to join a single man to a single woman. Because of that religious belief, St. Vincent says it

   cannot in good conscience review and certify an unmarried or same-sex parental application.

   St. Vincent would either have to recommend denial of all such applications, no matter how much

   value they could provide to foster and adoptive children; or St. Vincent would have to subordinate

   its religious beliefs to the State-mandated orthodoxy, even though the State is not compensating



                                                      20
Case 2:19-cv-11661-DPH-DRG
  Case  1:19-cv-00286-RJJ-PJG ECF
                               ECFNo.
                                   No.29-1   filed
                                       69 filed    09/27/19 PageID.2518
                                                 09/26/19     PageID.1471Page
                                                                           Page
                                                                              21 22 of 33
                                                                                 of 32



   them for the review services anyway. To avoid the conflict, St. Vincent refers any such applicants

   and declines the referral, as the contract language permits.11 The State legislature protected this

   choice by enacting the 2015 statute. Consistent with the contract and the 2015 law, St. Vincent had

   a longstanding practice of referring to other agencies same-sex and unmarried couples seeking

   assistance with the certification process. Once the State certifies these couples based on home

   visits by other agencies, St. Vincent will place children with them, or with any other parents

   certified by the State, on a non-discriminatory basis. Until January 2019, the State accepted and

   defended this practice in the Dumont litigation as complying fully with the 2015 statute and other

   applicable law.

            Defendant Nessel made St. Vincent’s belief and practice a campaign issue by calling it

   hate. She made the 2015 statute a campaign issue by contending that the only purpose of the statute

   is discriminatory animus. After Defendant Nessel took office, the State pivoted 180 degrees,

   reversing its position in the Dumont litigation. The State also threatened to terminate its contracts

   with St. Vincent. The Summary Statement’s conclusion – that if an agency accepts even one

   MDHHS child referral for case management or adoption services, the agency forfeits completely

   the right to refer new parental applicants to other agencies based on its sincerely held religious

   beliefs – is at odds with the language of the contracts, with the 2015 law, and with established

   State practice. Moreover, it actually undermines the State’s stated goals of preventing

   discriminatory conduct and maximizing available placements for children. This further supports a




   11
      The contractual language focuses on referrals of the children themselves for foster or adoptive services, not the
   home visits for new parental applicants. That is natural enough because St. Vincent is paid under the contracts for
   services provided to the children, not home visits for new parental applicants. Because the contract gives a CPA “sole
   discretion” to accept or decline referrals of children – whether for religious or any other reason – then a fortiori, the
   parties to the contracts contemplate unfettered discretion when it comes to referrals involving new parental applicants.
   The record fully supports this established practice. (See footnote 2, supra.)

                                                             21
Case 2:19-cv-11661-DPH-DRG
  Case  1:19-cv-00286-RJJ-PJG ECF
                               ECFNo.
                                   No.29-1   filed
                                       69 filed    09/27/19 PageID.2519
                                                 09/26/19     PageID.1472Page
                                                                           Page
                                                                              22 23 of 33
                                                                                 of 32



   finding of pretext for religious targeting. Strict scrutiny applies to the State’s position and dictates

   a likelihood of success on the merits.

           The State’s position is not likely to survive strict scrutiny on this record. There are two

   potentially compelling state interests at stake, neither of which supports a State orthodoxy test.

   The first compelling interest the Court sees is preventing discriminatory conduct in services for

   which the State pays. Here, the State pays CPAs based on the children they place. And St. Vincent

   places its children with any certified parent – unmarried couples, same-sex couples, or otherwise.

   This is precisely the non-discriminatory conduct the State desires. But despite that, the State now

   wants to cancel St. Vincent’s contract if St. Vincent uses its religious beliefs when it comes to

   referring new parental applicants. That strongly suggests the State’s real goal is not to promote

   non-discriminatory child placements, but to stamp out St. Vincent’s religious belief and replace it

   with the State’s own. The State’s new position would make the stated “sole discretion” of the

   private agency to decline a referral illusory. It would also flout the letter and stated intention of the

   Michigan Legislature in 2015 PA53. It would disrupt a carefully balanced and established practice

   that ensures non-discrimination in child placements while still accommodating traditional Catholic

   religious beliefs on marriage. It would replace this with a State-orthodoxy test that prevents

   Catholic believers from participating.

           A second potentially compelling State interest is making available as many properly

   certified homes for the placement of foster and adopted children as possible. But the State’s

   proposed action here actually undermines that goal. There is nothing in this record that supports a

   finding that the power of CPAs to decline referrals limits the pool of applicants. To the contrary,

   any CPA referring an applicant to a different CPA for any reason must provide information on

   other agencies. Nothing in the referral practice prevents anyone from seeking assistance with the



                                                      22
Case 2:19-cv-11661-DPH-DRG
  Case  1:19-cv-00286-RJJ-PJG ECF
                               ECFNo.
                                   No.29-1   filed
                                       69 filed    09/27/19 PageID.2520
                                                 09/26/19     PageID.1473Page
                                                                           Page
                                                                              23 24 of 33
                                                                                 of 32



   application process. Instead, it facilitates certification. The record here reflects that St. Vincent

   affirmatively refers same-sex and unmarried couples seeking that assistance to other agencies

   available to provide it. And when the applicant is certified, nothing stands in the way of placement

   of children in certified households of same-sex and unmarried couples. To the contrary, the record

   reflects that St. Vincent through the MARE system actually places children with same-sex couples

   certified as foster or adoptive parents. Paradoxically, the State’s course of action here would

   constrict the supply of CPAs and undermine the State’s intent of getting certified placements for

   kids. Again, this strongly suggests that something else – namely, religious targeting – is the State’s

   real purpose.

           The recent decision from the Third Circuit in Fulton v. City of Philadelphia, 922 F.3d 140

   (2019), does not require a different conclusion. Fulton differs in key respects factually and

   analytically. In Fulton, the City of Philadelphia declined to renew a contract with a faith-based

   child placing agency after becoming aware that the agency declined to certify same-sex or

   unmarried couples as foster parents based on religious objections. Fulton, 922 F.3d, 147-48. The

   city argued that the agency’s practice violated a provision in the contract incorporating the city’s

   Fair Practices Ordinance, which prohibits sexual orientation discrimination in public

   accommodation. Id. at 147. But in Fulton, the challenged practice was an actual refusal to certify,

   not a referral to some other agency for an impartial evaluation. The City acted as soon as it became

   aware of the agency’s practice. There was no sudden change in the City’s position after new

   officials who had expressed anti-religious views took office. Nor was there any duly enacted public

   policy of the State or municipality that aimed to protect the agency’s choice to the maximum extent

   provided by law.12 Moreover, in Fulton, unlike here, there was no record of the agency involved


   12
     The Pennsylvania Religious Freedom Act, 70 Pa. Stat. Ann. § 2401 et seq. is a general religious freedom law
   modeled on RFRA that does not focus specifically on child placing agencies as the Michigan 2015 statute does.

                                                        23
Case 2:19-cv-11661-DPH-DRG
  Case  1:19-cv-00286-RJJ-PJG ECF
                               ECFNo.
                                   No.29-1   filed
                                       69 filed    09/27/19 PageID.2521
                                                 09/26/19     PageID.1474Page
                                                                           Page
                                                                              24 25 of 33
                                                                                 of 32



   actually placing children on a non-discriminatory basis with same-sex parents certified by others.

   Nor was there any record in Fulton of the agency facilitating certification with referrals to other

   agencies.

            The Fulton court found no evidence that the city “was motivated by ill will toward a

   specific religious group or otherwise impermissibly targeted religious conduct.” Fulton, 922 F.3d

   at 153-54. Accordingly, the more deferential analytical framework of Employment Division v.

   Smith, 494 U.S. 872 (1990), and not strict scrutiny, applied. Id. at 152-54. Similarly, the court in

   New Hope Family Services, Inc. v. Poole, 387 F. Supp. 3d 194 (N.D.N.Y. 2019), explicitly found

   the record devoid of evidence of religious animus or targeting and applied the more deferential

   scrutiny of Smith. New Hope Family Services, 387 F. Supp. 3d 213-216. Unlike Fulton and New

   Hope, the record before the Court in this case supports an inference of religious targeting, which

   means that strict scrutiny applies. The degree of scrutiny drives the analysis in a Free Exercise

   case. And the application of strict scrutiny in this case makes it likely that Plaintiffs will succeed

   on the merits of their Free Exercise Claim.13

            The federal government has not made any direct statements or threats to St. Vincent about

   funding or otherwise. But as the case is currently positioned, the Federal Defendants are

   inextricably in the mix, at least for preliminary injunction purposes. RFRA precludes the federal

   government from “substantially burden[ing] a person’s exercise of religion even if the burden

   results from a rule of general applicability” unless the federal government “demonstrates that

   application of the burden to the person – (1) is in furtherance of a compelling governmental

   interest; and (2) is the least restrictive means of furthering that compelling government interest.”



   13
      The Court’s ruling on the probability of success on the Free Exercise claim makes it unnecessary to evaluate
   separately the probability of success of the compelled speech, retaliation, and equal protection theories. Suffice to say
   the Court is satisfied that St. Vincent has stated plausible claims sufficient to survive Rule 12(b)(6) review.

                                                             24
Case 2:19-cv-11661-DPH-DRG
  Case  1:19-cv-00286-RJJ-PJG ECF
                               ECFNo.
                                   No.29-1   filed
                                       69 filed    09/27/19 PageID.2522
                                                 09/26/19     PageID.1475Page
                                                                           Page
                                                                              25 26 of 33
                                                                                 of 32



   42 U.S.C. §§ 2000bb-1(a), (b). The RFRA test is easier for a plaintiff to satisfy than the

   constitutional test already applied.

          The State argues that it must proceed against St. Vincent here to prevent the federal

   government from cutting off all funds it provides to the State for the purpose of funding foster care

   and adoption programs. According to the State, $171 million in federal funding to the State is at

   risk, and the federal government’s obligation to enforce a federal regulation “is not optional.”

   (State Defendants’ Resp. to Federal Defendants’ Mot. to Dismiss, ECF No. 53, PageID.1875.)

   Indeed, according to the State, “there is a credible threat that the Federal Defendants will enforce

   the regulation against MDHHS….” (Id.) (emphasis in original).

          In response, the federal government has not promised to keep funds in place, and has not

   said that the State is misinterpreting federal law. Moreover, the Federal Defendants themselves

   have affirmatively noted that the government “can almost always change its position on whether

   to enforce a law or regulation,” (ECF No. 61, PageID.2159), which is exactly what St. Vincent is

   trying to prevent, especially after experiencing the State’s change of position. The Federal

   Defendants point out that States can seek an exemption from the federal regulation at issue, but

   that is hardly reassuring to St. Vincent, because the State Defendants currently have no interest in

   that for reasons already addressed. Moreover, as the case demonstrates, government officials can

   change their minds, re-interpret laws already on the books, and disrupt established practices.

   Because the Federal Defendants have refused to refute the State’s own assertion that there is a

   credible threat the federal regulation will be triggered against the State if St. Vincent’s position

   prevails, St. Vincent has established a need to enjoin the Federal Defendants from applying the

   federal regulation to punish the State generally, or St. Vincent in particular, for permitting the

   continuation of St. Vincent’s religiously-based referral practice during the pendency of this case.



                                                    25
Case 2:19-cv-11661-DPH-DRG
  Case  1:19-cv-00286-RJJ-PJG ECF
                               ECFNo.
                                   No.29-1   filed
                                       69 filed    09/27/19 PageID.2523
                                                 09/26/19     PageID.1476Page
                                                                           Page
                                                                              26 27 of 33
                                                                                 of 32



          B.      Balance of Harms

          There is a strong likelihood of irreparable harm to St. Vincent absent the preliminary

   injunction it requests. The loss of rights under the First Amendment is inherently harmful. “The

   Supreme Court has unequivocally admonished that even minimal infringement upon First

   Amendment values constitutes irreparable injury sufficient to justify injunctive relief.” Newsom v.

   Norris, 888 F.3d 371, 378 (6th Cir. 1989) (citing Elrod v. Burns, 427 U.S. 347, 373 (1976)

   (plurality opinion of Brennan, J.)). St. Vincent has shown that it is likely to prevail on its

   constitutional and RFRA claims. Concomitantly, it has shown a likelihood of irreparable harm that

   warrants injunctive relief.

          In addition to the harm inherent in the loss of constitutional rights, St. Vincent risks losing

   its license to provide foster and adoption services. Without a license, St. Vincent will not be able

   to provide foster and adoption services lawfully. It would have to cease providing those services.

   This would harm not only Plaintiffs, but also third parties. Shuttering St. Vincent would create

   significant disruption for the children in its care, who already face an unpredictable home life and

   benefit from stability. It would also hurt the foster and adoptive parents who rely on St. Vincent

   for support and would have to find new resources. And it would harm the employees of St. Vincent

   who work in the foster and adoption area, who would lose their employment.

          The risk of harm to the State, in contrast, is not substantial, especially with concomitant

   relief against the Federal Defendants. A preliminary injunction would maintain the religious

   accommodation the State supported for years and defended in the Dumont litigation until the 2018

   election. Nor is there a risk of harm to prospective adoptive couples, same-sex or otherwise. There

   are multiple pathways to obtaining certification apart from St. Vincent’s assistance. Allowing

   St. Vincent to continue its practice does not prevent any licensed same-sex couple from becoming



                                                    26
Case 2:19-cv-11661-DPH-DRG
  Case  1:19-cv-00286-RJJ-PJG ECF
                               ECFNo.
                                   No.29-1   filed
                                       69 filed    09/27/19 PageID.2524
                                                 09/26/19     PageID.1477Page
                                                                           Page
                                                                              27 28 of 33
                                                                                 of 32



   certified, fostering, or adopting. Nor does it prevent any unmarried or same-sex couple from

   completing the certification process in the first place with an agency with different religious beliefs

   or no such beliefs at all.

           The balance of harms favors preliminary injunctive relief to preserve the status quo.

           C.      Public Interest

           The public interest factors also favor a preliminary injunction to maintain the status quo.

   Preventing constitutional violations is always in the public interest. G & V Lounge, Inc. v.

   Michigan Liquor Control Comm’n, 23 F.3d 1071, 1079 (6th Cir. 1994). Ensuring that as many

   properly certified homes are available for prospective foster and adoptive children as possible, and

   that children in the system are placed quickly, is also in the public interest. Allowing St. Vincent

   to continue its work furthers that interest. The decision of the legislature to enact 2015 PA53 itself

   reflects a public interest in protecting the ability of faith-based CPAs such as St. Vincent to place

   children in certified foster and adoptive homes, whether same-sex households or otherwise, while

   maintaining the ability to exercise their religious beliefs freely by facilitating referrals to other

   agencies when religious beliefs are implicated. The public interest factors support a preliminary

   injunction.

           For these reasons, all the preliminary injunction factors weigh in favor of granting the

   preliminary injunction Plaintiffs seek.

   2.      Motions to Dismiss

           A.      Standing

           The State challenges the individual Plaintiffs’ standing, and the Federal Defendants

   challenge the standing of all the Plaintiffs’, as well as the ripeness of Plaintiffs’ claims. “Standing

   under Article III of the Constitution requires that an injury be concrete, particularized, and actual



                                                     27
Case 2:19-cv-11661-DPH-DRG
  Case  1:19-cv-00286-RJJ-PJG ECF
                               ECFNo.
                                   No.29-1   filed
                                       69 filed    09/27/19 PageID.2525
                                                 09/26/19     PageID.1478Page
                                                                           Page
                                                                              28 29 of 33
                                                                                 of 32



   or imminent; fairly traceable to the challenged action; and redressable by a favorable ruling.”

   Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 149 (2010). In pre-enforcement First

   Amendment challenges, the doctrines of Article III standing and ripeness, which “originate from

   the same Article III limitation[,]” merge and are analyzed together. Winter v. Wolnitzek, 834 F.3d

   681, 687 (6th Cir. 2016) (quoting Susan B. Anthony List v. Driehaus, 573 U.S. 149, 158 n.5

   (2014)). In this context, “the line between Article III standing and ripeness … has evaporated.” Id.

            The Court finds that Plaintiff St. Vincent has standing to sue both the State and Federal

   Defendants. The religious injury St. Vincent alleges is fairly traceable to the State and the Federal

   Defendants. The State’s change of position is the direct and most immediate source of the religious

   targeting injury alleged. But as already discussed, the federal government is inextricably part of it

   at this stage based on its refusal to take the $171 million federal funding issue off the table. The

   State premises its position toward St. Vincent on concern that the State will lose all federal funding

   for foster and adoption services if the federal government enforces § 45 C.F.R. 75.300(c). The

   federal government has not denied that risk. An injunction against enforcing the federal regulation

   during the pendency of this lawsuit would redress the harm St. Vincent alleges, and protect the

   State along the way.14 St. Vincent has standing as to all Defendants.

            In contrast, the Court finds that the allegations of the Bucks and Ms. Flore do not satisfy

   the elements of Article III standing. They have no contracts with the State, and the State has made

   no threats against them based on their religious profession or practice, or otherwise. The alleged



   14
       To the extent the Federal Defendants argue that the Plaintiffs fail to state a claim, the argument fails. Plaintiffs have
   stated a plausible RFRA claim. Plaintiffs allege that the Federal Defendants are requiring Michigan to comply with
   § 45 C.F.R. 75.300(c); that the regulation is unlawful; and that the regulation forces St. Vincent to violate its sincere
   religious beliefs in order to comply with the State and federal requirements. They have alleged that the federal
   government has imposed a substantial burden on their sincere religious exercise, and that the burden is neither justified
   by a compelling state interest nor the least restrictive means of achieving the interest. Dismissal under Rule 12(b)(6)
   is not appropriate.


                                                               28
Case 2:19-cv-11661-DPH-DRG
  Case  1:19-cv-00286-RJJ-PJG ECF
                               ECFNo.
                                   No.29-1   filed
                                       69 filed    09/27/19 PageID.2526
                                                 09/26/19     PageID.1479Page
                                                                           Page
                                                                              29 30 of 33
                                                                                 of 32



   harm to the individual Plaintiffs derives entirely from the alleged harm that will befall St. Vincent.

   The three individual Plaintiffs have benefitted from St. Vincent, and have engaged in their own

   adoptive and foster ministries through St. Vincent. But none of these individuals indicates a present

   intention to foster or adopt through St. Vincent. Nor do they make any convincing showing that

   they will be unable to continue their engagement on foster and adoptive matters with other

   agencies, even if St. Vincent were to lose its contracts – something that could happen for many

   reasons wholly unrelated to this case. Indeed, St. Vincent itself has argued and demonstrated that

   many other agencies are available for the new potential applicants that it chooses to refer. By the

   same token, many other outlets – including other faith-based outlets – would remain available to

   the individual Plaintiffs. Moreover, the alignment of claimed injury and the alleged wrong is also

   skewed for the individual Plaintiffs. The CPA practice at issue is referring new applicants for

   religious reasons, and the challenged State action is religious targeting aimed at stopping it. But

   the individual Plaintiffs are not involved in the referrals and are not being targeted for direct action

   by the State. Not every beneficiary, supporter, or prospective client of St. Vincent has standing to

   challenge adverse action the State has focused on St. Vincent itself. The alleged harm to the

   individual Plaintiffs is too attenuated to support standing.15

             B.       Defendant Nessel

             The State Defendants seek dismissal of Defendant Nessel from the case. They contend that

   she is simply the State’s chief legal counsel, is not responsible for Michigan’s change in policy,

   and does not belong in the case. The record undercuts the claim. Based on the record to date,

   Defendant Nessel is at the very heart of the case. She referred to proponents of the 2015 law as



   15
        The individual Plaintiffs are welcome to proceed as amici curiae.



                                                             29
Case 2:19-cv-11661-DPH-DRG
  Case  1:19-cv-00286-RJJ-PJG ECF
                               ECFNo.
                                   No.29-1   filed
                                       69 filed    09/27/19 PageID.2527
                                                 09/26/19     PageID.1480Page
                                                                           Page
                                                                              30 31 of 33
                                                                                 of 32



   “hate-mongers” and said the only purpose of the 2015 law was “discriminatory animus.” She

   described the 2015 law as “indefensible” during her campaign. These statements raise a strong

   inference of a hostility toward a religious viewpoint. Based on the present record, she was also a

   pivotal player in the State’s total reversal of position in the Dumont litigation. It was her assessment

   of risk that led the State to move from defending St. Vincent’s position to abandoning it in the first

   month of her term – and this despite the 2015 law, the language of the contracts, and well-

   established practice. All of this supports a strong inference that St. Vincent was targeted based on

   its religious belief, and that it was Defendant Nessel who targeted it. See Masterpiece Cakeshop,

   Ltd. v. Colorado Civil Rights Comm’n, 138 S. Ct. 1719, 1729-31 (2018) (detailing disparaging

   statements of government decision-makers regarding particular religious beliefs and emphasizing

   the “State’s duty under the First Amendment not to base laws or regulations on hostility to a

   religion or religious viewpoint”). On this record, dismissal of Defendant Nessel from the case is

   not warranted.

          C.        Res Judicata

          The State Defendants contend that dismissal of the case is proper based on res judicata

   arising out of the Dumont litigation. Contrary to the State’s arguments, res judicata provides no

   basis for dismissal here. Res judicata requires: “(1) a final decision on the merits by a court of

   competent jurisdiction; (2) a subsequent action between the same parties or their privies; (3) an

   issue in the subsequent action which was litigated or which should have been litigated in the prior

   action; and (4) an identity of the causes of action.” Kane v. Magna Mixer Co., 71 F.3d 555, 560

   (6th Cir. 1995). Potential application falters on the very first element: there was never a final

   decision on the merits in the Dumont litigation. The case was resolved by private settlement

   between the State and the plaintiffs in the case. The Court did not approve the settlement and was



                                                     30
Case 2:19-cv-11661-DPH-DRG
  Case  1:19-cv-00286-RJJ-PJG ECF
                               ECFNo.
                                   No.29-1   filed
                                       69 filed    09/27/19 PageID.2528
                                                 09/26/19     PageID.1481Page
                                                                           Page
                                                                              31 32 of 33
                                                                                 of 32



   never asked to do so. Nor did the Court in Dumont make any final decision on the merits. There is

   simply no judgment in Dumont to which res judicata can attach.

          Moreover, it is important to note that St. Vincent and the State were originally on the same

   side in Dumont, defending St. Vincent’s religiously-based referral practice. When St. Vincent

   intervened, it did so as a defendant, aligning with the State. In such a posture, St. Vincent had no

   obligation to assert any claims against the State, let alone the ones they are now bringing. They

   were co-parties, and under Rule 13(g), crossclaims are entirely permissive. FED. R. CIV. P. 13(g)

   (“A pleading may state as a crossclaim any claim by one party against a coparty….”) (emphasis

   added); United States Confederate Acres Sanitary Sewage and Drainage System, Inc., 935 F.2d

   796, 799 (6th Cir. 1991). Nor did St. Vincent have any claims it could have asserted against the

   State anyway because at the time, the State agreed with St. Vincent.

          The State Defendants also suggest that the Settlement Agreement bars Plaintiffs’ claims.

   This is an entirely specious claim. Plaintiffs were not parties to the Settlement Agreement.

   Moreover, even though the State Defendants call the Settlement Agreement a “consent decree,” it

   was no such thing. It was a private contract between the State and the plaintiffs in the case. No one

   asked St. Vincent what it thought of the settlement. And no one asked the Court what it thought

   either. The Court simply entered a routine stipulated dismissal and retained jurisdiction over the

   enforcement of the Settlement Agreement between the parties to that agreement. There is no basis

   to conclude that the Settlement Agreement is a consent decree, or that it binds any non-party to the

   Settlement Agreement, including St. Vincent.

                                               CONCLUSION

          The State pays St. Vincent to place children with foster or adoptive parents certified as

   suitable by the State. St. Vincent has done that faithfully, regardless of whether the certified parents



                                                     31
Case 2:19-cv-11661-DPH-DRG
  Case  1:19-cv-00286-RJJ-PJG ECF
                               ECFNo.
                                   No.29-1   filed
                                       69 filed    09/27/19 PageID.2529
                                                 09/26/19     PageID.1482Page
                                                                           Page
                                                                              32 33 of 33
                                                                                 of 32



   were opposite sex, same-sex, or unmarried couples. St. Vincent would like to continue doing so

   under existing and renewed contracts with the State.

            What St. Vincent has not done and will not do is give up its traditional Catholic belief that

   marriage as instituted by God is for one man and one woman. Based on that belief, St. Vincent has

   exercised its discretion to ensure that it is not in the position of having to review and recommend

   to the State whether to certify a same-sex or unmarried couple, and to refer those cases to agencies

   that do not have a religious confession preventing an honest evaluation and recommendation. In

   2015, the Michigan legislature enacted legislation designed to protect that choice, and until January

   of 2019, the State defended the right of the State and St. Vincent to make that choice.

            That changed when Defendant Attorney General Nessel took office. Leading up to and

   during the 2018 general election campaign, she made it clear that she considered beliefs like

   St. Vincent’s to be the product of hate. She stated that the 2015 law seeking to protect St. Vincent’s

   practice was indefensible and had discriminatory animus as its sole purpose. After her election,

   she reversed course in the Dumont litigation; re-interpreted the 2015 law; and put St. Vincent in

   the position of either giving up its belief or giving up its contract with the State. That kind of

   targeted attack on a sincerely held religious belief is what calls for strict scrutiny in this case and

   supports entry of a preliminary injunction preserving the status quo while the case is fully litigated.



   Dated:      September 26, 2019                 /s/ Robert J. Jonker
                                                  ROBERT J. JONKER
                                                  CHIEF UNITED STATES DISTRICT JUDGE




                                                     32
